Citation Nr: 1716715	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the reduction of the rating for bilateral sensorineural hearing loss from 60 percent to 50 percent, effective December 13, 2013, was proper.


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in the Manila, Republic of the Philippines which reduced the disability evaluation for service-connected bilateral sensorineural hearing loss from 60 percent to 50 percent, effective December 13, 2013.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

1.  At the time of the reduction, the 60 percent rating for bilateral sensorineural hearing loss had been in effect for less than five years.

2.  The evidence does not reflect material improvement in the Veteran's bilateral sensorineural hearing loss disability under the ordinary conditions of his life.


CONCLUSION OF LAW

The criteria for a restoration of a 60 percent disability rating for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2016).  In this case, the RO did not issue a proposed rating decision regarding the Veteran's reduction, nor did it allow him an opportunity to submit additional evidence or argument prior to him reduction.  However, because the reduction in the Veteran's evaluation for his hearing loss disability did not result in a reduction or discontinuance of the level of overall amount of compensation payments being made to him, the RO was not required to follow the pre-decisional safeguards of 38 C.F.R. §3.105(e). 

Reducing a rating also brings concurrent substantive requirements that must be followed.  Generally, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344 (a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  However, as in this case, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).

There is a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10, 4.13; Brown, 5 Vet. App. at 420-21 (1993).

Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted. 

Analysis

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

TABLE VIA is used to determine hearing impairment based only on the puretone threshold average.  TABLE VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

As an initial matter, the Board notes that because the 60 percent rating was not in effect for a period exceeding five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2016).

For the reasons that follow, the Board finds that the 60 percent rating for bilateral sensorineural hearing loss was improper and should be restored.  

The 60 percent rating for hearing loss was assigned to the Veteran based on the audiometric findings at a VA examination in May 2012.  

At the May 2012 VA examination, puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
105
105+
105+
105+
104
0
LEFT
55
55
60
70
60
52

The examiner indicated that the use of word discrimination scores were appropriate for this Veteran.  The VA examiner also noted the Veteran had problems communicating.  His review of the claims file showed moderate mix hearing loss in the left ear in November 2001, with profound right ear hearing loss at that time.

In the February 2014 rating decision that reduced the 60 percent rating, the RO indicated that a VA Form 21-3537b, Report of Field Examination in October 2013 revealed the Veteran did not have any problems with hearing.  A VA examination was scheduled as a result of that examination.  The October 2013 report is not of record.

At a VA examination in December 2013, puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
105+
105+
105+
105+
105
0
LEFT
50
55
55
70
58
60

The examiner indicated that the use of word discrimination scores for the right ear was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc.  The examiner also noted that the Veteran has profound deafness in the right ear and moderate to severe hearing loss in the left ear.  He indicated that the Veteran was essentially using his left ear to communicate.  He has difficulty understanding spoken words and phrases in a noisy environment and often has to ask for things to be repeated.  

In a January 2014 addendum, the examiner indicated that the word discrimination scores for the Veteran are appropriate.

The Board notes that the right ear meets the exception requirements for hearing impairment under 38 C.F.R. § 4.86 (a), because the puretone thresholds at each of the four specified frequencies is 55 dB or more.  See 38 C.F.R. § 4.85(c); 4.86.  Therefore, the numerical hearing impairment is determined by either TABLE VI or TABLE VIA, whichever results in the higher numeral.  Under either TABLE VI or TABLE VIA, the Veteran's hearing acuity in the right ear is assigned Level XI.  

Under TABLE VI, the left ear is assigned a Level VI.  Entering these numeric designations into TABLE VII yields a 50 percent rating.  38 C.F.R. § 4.85, DC 6100.  It was based on this examination that the RO reduced the rating from 60 percent to 50 percent.

In the Veteran's March 2014 notice of disagreement, he asserted that he is deaf in both ears.  He submitted a copy of a March 2014 private audiological evaluation conducted by the Manila Hearing Aid Center.  That report shows that the Veteran had no response to puretone testing in the right ear.  In his left ear, the only pure tone response was noted at 1000 Hertz and was 100 decibels.  A diagnosis of profound hearing loss was noted for the left ear.  Controlled speech discrimination testing was not performed.

At a VA examination in May 2015, puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
100
105+
105+
105+
104
0
LEFT
60
70
75
85
73
0

Both ears meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86 (a), because the puretone thresholds at each of the four specified frequencies is 55 dB or more.  See 38 C.F.R. § 4.85(c); 4.86.  Therefore, the numerical hearing impairment is determined by either TABLE VI or TABLE VIA, whichever results in the higher numeral.  

Under either TABLE VI or TABLE VIA, the Veteran's hearing acuity in the right ear is assigned Level XI.  Under TABLE VI, the left ear is assigned a Level VI.  Under TABLE VIA, the left ear is assigned a Level XI; therefore, this TABLE will be used.  Entering these numeric designations into TABLE VII yields a 100 percent rating.  38 C.F.R. § 4.85, DC 6100.  

The Veteran submitted copy of a private audiological evaluation conducted in August 2015 by the St. Blaise Specialist Clinic.  That report shows that the Veteran had no response to puretone testing in either ear.  Controlled speech discrimination testing was not performed.

In the Veteran's VA Form 9, substantive appeal, he reported that he was deaf in both ears.  He submitted a copy of a private audiological evaluation conducted in May 2016 by the St. Blaise Specialist Clinic.  That report shows that the Veteran had no response to puretone testing in either ear.  Controlled speech discrimination testing was not performed.  The clinical interpretation was profound hearing loss in both ears.  A May 2016 treatment record from St. Martha's Specialty Clinic shows the Veteran was diagnosed with severe deafness.  The physician stated that this disability, in part, adversely affects the Veteran's normal physical and mental condition on his everyday life and he is dependent upon others to carry out his usual daily activities.

The Board finds that the evidence weighs in favor of a restoration of the 60 percent rating because it is not shown that improvement in the Veteran's bilateral sensorineural hearing loss reflected actual improvement in his ability to function under the ordinary conditions of life.  Significantly, the pertinent post-reduction evidence shows that the Veteran's disability level has in fact worsened.

The objective test results of the December 2013 VA examination did show improvement in puretone threshold averages in both ears compared to the June 2012 VA examination.  During both examinations, however, the Veteran reported a similar functional impact, that being the hearing loss affected his ability to understand spoken words and phrases in a noisy environment.  Moreover, both examiners indicated that the record shows the Veteran has profound deafness in the right ear and moderate to severe hearing loss in the left ear.  In fact, the 2013 examiner stated that that the Veteran was essentially using his left ear to communicate.  

The May 2015 post-reduction VA examination results also show that the Veteran's hearing loss did not improve, and was actually worse than had been shown in prior VA examinations.  

In addition, the Veteran's post-reduction lay testimony that his hearing loss had worsened to the extent that he was essentially deaf.  The Veteran is competent to report on his current symptomatology and the Board finds his lay statement credible to the extent that it demonstrated he continued to have serious impairment due to his hearing loss disability, as opposed to an overall improvement in his ability to function under the ordinary conditions of life and work.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994).  The medical evidence he submitted showed that private clinicians found that he was deaf as well.  Indeed, the May 2016 physician noted that his hearing loss disability, in part, adversely affects the Veteran's normal everyday functioning and he is dependent upon others to carry out his usual daily activities.  This evidence does not reflect an overall improvement in the Veteran's hearing acuity has actually occurred, or that improvement actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  

Based on the foregoing, the Board finds that the requirements for reduction of the disability rating have not been met as the cumulative evidence does not reflect material improvement in the Veteran's hearing loss disability.  Accordingly the 60 percent rating for the Veteran's service-connected bilateral hearing loss is restored effective December 13, 2013.


ORDER

The 60 percent rating for the Veteran's bilateral sensorineural hearing loss disability is restored effective December 13, 2013.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


